Citation Nr: 1315474	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-46 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits.

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to November 1943 and from July 1944 to September 1945.   The Veteran died in February 1974.  The appellant is the daughter of the deceased Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to DIC benefits and accrued benefits are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died in February 1974.

2.  The appellant is the daughter of the Veteran.

3.  The appellant's annual income is $10,932.00.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected VA death pension benefits have not been met.  38 U.S.C.A. §§ 1503(a), 1541 (West 2002); 38 C.F.R. § 3.3, 3.262, 3.271, 3.272 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

However, the U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004 (interpreting that VA notice was not required where evidence could not establish entitlement to the benefit claimed).  As the law is dispositive in the instant claim, no additional discussion of the duty to notify or assist is therefore required.

II. Death Pension

Death pension benefits are generally available to a surviving spouse or child, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a)  (West 2002).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  See 38 U.S.C.A. §1503(a); see also 38 C.F.R. § 3.271(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of 5 percent of the maximum annual rate of improved pension. Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, income from SSA disability benefits is included as countable income. 

The maximum annual rate of improved death pension benefits shall be the amount specified, and as increased from time to time, under 38 U.S.C.A. § 5312.  See 
38 U.S.C.A. § 1541(b) (West 2002); 38 C.F.R. § 3.23(a)(5) (2012).  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  Effective December 1, 2008, the maximum allowable rate for a child alone was $2,020.  See M21-1, part I, Appendix B. 

The appellant submitted a claim for death benefits in May 2010.  She reported her only income consisted of monthly Social Security benefits in the amount of $911.  Information obtained from the SSA confirmed the monthly payment of $911 to the appellant.  Therefore, the appellant's yearly income from Social Security is $10,932.

The appellant reported in her Notice of Disagreement (NOD) that she has unreimbursed medical expenses, including $2.50 to $6.80 for medicines monthly, $18.50 for teeth monthly, and $38.40 for Advantra yearly.  Pertinent supporting evidence submitted by the appellant shows her Advantra prescription drug plan costs $3.20 per month, for a total of $38.40 per year.  The Veteran submitted no further evidence to support her claim of unreimbursed medical expenses.  The total yearly unreimbursed medical expenses shown by the appellant is $38.40 for Advantra, $81.60 for medicines, and $222 for teeth, for a total of $342.  Taking into consideration unreimbursed medical expenses, the appellant's yearly income is still above the allowable income limit of $2,020 for a surviving child of a Veteran.

The appellant argues she has very little income and has difficulty making ends meet.  It cannot be disputed, however, that the appellant's income from SSA, even when taking unreimbursed medical expenses into account, exceeds the maximum annual pension rate.  Thus, the Board is constrained to find her income is excessive for the receipt of pension benefits.  Therefore, the benefit of the doubt doctrine does not apply and the appellant's claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since the appellant's income is excessive for the receipt of death pension benefits, the appeal is denied.




REMAND

In an August 2010 administrative decision, the RO denied the appellant's entitlement to VA death pension, DIC benefits and accrued benefits.  The appellant submitted a timely NOD with the August 2010 administrative decision, titled "Notice of Disagreement:  VA Dependency and Indemnity Compensation, Death Pension and Accrued Benefits."  See Appellant's NOD, August 2010; 38 C.F.R. §§ 20.201, 20.302.  While the arguments contained in the appellant's NOD only address the issue of death pension benefits, VA has a special obligation to liberally construe the pleadings of an appellant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Additionally, the appellant's substantive appeal contains arguments regarding her claims for DIC benefits and accrued benefits.  See VA Form 9, November 2010.  As the appellant's pleadings express a disagreement with the denial of DIC and accrued benefits, and as her NOD was received by the RO within one year of the August 2010 administrative decision, a statement of the case (SOC) must be issued regarding her claims for DIC benefits and accrued benefits.  38 C.F.R. §§ 20.201, 20.302.  Where an SOC has not been provided following the timely filing of an NOD, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the appellant's claims for DIC benefits and accrued benefits.  The appellant must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the appeal of any rating issue is timely perfected, the issue should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


